Filed 4/25/22 In re M.C. CA2/4

         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                        DIVISION FOUR


In re M.C., a Person Coming                                  B312267
Under the Juvenile Court Law.
                                                            (Los Angeles County
                                                            Super. Ct. Nos.
                                                            20CCJP03695,
                                                            20CCJP03695A)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

M.C.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Pete R. Navarro, Judge, Pro Tempore of the
Juvenile Court. Affirmed.
      Elizabeth A. Klippi, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Sarah Vesecky, Deputy County
Counsel, for Plaintiff and Respondent.
                         INTRODUCTION
      Appellant M.C. (father) appeals an exit order issued under
Welfare and Institutions Code section 362.41 upon termination of
the juvenile court’s jurisdiction over father’s son, M. Father
contends the juvenile court erred by ordering that he and M.
complete conjoint therapy without providing a means for
completing that therapy. Respondent Los Angeles Department of
Children and Family Services (DCFS) disagrees with father’s
interpretation of the order, asserting that the court ordered only
monitored visitation and cited father’s failure to complete
conjoint therapy as the reason the visits would remain monitored,
but did not order therapy at all. We agree with DCFS’s
interpretation of the order and affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
A.    Background and previous appeal
      The underlying facts are described in our previous opinion,
In re M.C. (July 22, 2021, No. B308704 [nonpub. opn.]), and we
summarize them only briefly here. Eleven-year-old M. came to
the attention of DCFS on June 1, 2020, after suffering injuries
resulting from discipline by father. M. reported that on various
occasions, father punched him, choked him, hit him with a belt
and hangers, chased him with a knife, and threatened to kill him.
M. further reported that father drank alcohol every day and got

      1 All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.



                                2
“mean and aggressive” when he drank. M. also witnessed violent
altercations between father and father’s girlfriend.
        In October 2020, the juvenile court found that jurisdiction
over M. was appropriate under section 300, subdivisions (a) and
(b)(1) based on father’s physical abuse of M., alcohol abuse, and
domestic violence in M.’s presence. The court ordered that M.
remain in the custody of his mother (mother), and father’s
visitation be monitored. The court further ordered father to
complete drug and alcohol testing, parenting classes, conjoint
therapy with M., and individual counseling to address case issues
including domestic violence and alcohol abuse. In his previous
appeal, father challenged the court’s jurisdictional findings
regarding father’s alcohol abuse and domestic violence, and the
disposition order’s requirement that father drug test and
participate in counseling. We affirmed the orders.
B.      Background to current appeal
        An April 5, 2021 status review report stated that M.
continued to live with mother; he was clean and healthy, and
consistent in his school and therapy attendance. Father
maintained his employment, continued to participate in services,
and had completed a domestic violence program. From
November 20, 2020 to March 5, 2021 father had eleven negative
drug tests and five missed tests.
        In February 2021, DCFS inquired about conjoint therapy
for M. and father. M.’s therapist was “not comfortable providing
conjoint counseling with father,” and “did not feel the child was
ready for conjoint therapy and recommended conjoint therapy be
conducted at an outside agency.” DCFS provided father with a
list of agencies providing conjoint therapy with sliding scale fees.
The children’s social worker (CSW) asked father to “take more




                                 3
responsibility in locating a therapist and enrolling in services.”
On March 16, 2021, father told the CSW he had not been able to
find an affordable therapist. Father’s visitation with M. had been
inconsistent, with many missed and shortened visits. M. said he
was not comfortable in father’s presence without a monitor.
DCFS found that the inconsistent visitation “does not allow for
quality bonding time for father and child,” and determined that
M. was at moderate risk of future harm or abuse.
       DCFS recommended that the court terminate dependency
jurisdiction and issue an exit order providing joint legal custody
to both parents, sole physical custody to mother, and monitored
visitation with father.
       At the section 364 judicial review hearing on April 5, 2021,
the court noted that DCFS’s recommendation was to terminate
jurisdiction. Father’s counsel argued that father was in
compliance with the case plan other than the conjoint therapy,
and asked for unmonitored visitation including overnight visits.
Mother’s counsel objected to the request for unmonitored visits,
noting that father’s visits had been inconsistent and M. did not
feel comfortable with father without a monitor present. Mother’s
counsel also stated that father had not enrolled in conjoint
therapy and he and M. “have not addressed the concerns between
them.” Mother suggested that father could have the order
changed in family law court “once this aspect of the case plan is
completed.” M.’s counsel joined mother’s arguments, and noted
that father had not visited M. for three weeks, and M. did not
know why. DCFS agreed with mother and M.’s contentions.
       The court stated that M. “[n]ot being comfortable in itself is
not a valid basis for not visiting a parent. But in this case, we
have so many missed visits or visits that were canceled, it looks




                                 4
like more than half.” The court checked the record, and said,
“Far more than half never occurred.” The court questioned
whether consistent visitation would have made M. more
comfortable with father, and stated, “I would be left to guess as to
what would have happened had the father consistently visited his
child. And I’m not going to guess.” The court found that father
had complied with most of the case plan, “but has been
noncompliant with probably the most important feature of the
case plan and that is to build a relationship with [the] child.”
       The court terminated jurisdiction over M., and ordered
father’s visitation to “remain monitored until father and minor
are able to resolve these anxieties that [M.] has in a therapeutic
setting.” Father’s counsel asked if “the JV-206 reason for the
monitored visits is that [M.] and father need to do conjoint
counseling?” The court responded, “Yes.” Father’s counsel said,
“Thank you, your honor. And just note father’s objection.” The
court responded, “So noted.”
       The juvenile court entered written orders on the mandatory
juvenile court forms. Form JV-200 (Custody Order—Juvenile—
Final Judgment) included no mention of conjoint therapy.
Attachment JV-205 (Visitation (Parenting Time) Order—
Juvenile) stated that father’s visits were to be monitored “until
further order of the superior court,” “for the reasons stated on . . .
the attached form JV-206.” Attachment JV-206 (Reasons for No
or Supervised Visitation—Juvenile) stated that father “was
ordered to have . . . only supervised visitation” because he “has
not completed” “conjoint therapy with” M.
       Father timely appealed.




                                  5
                           DISCUSSION
       Father contends the juvenile court abused its discretion by
conditioning unmonitored visitation on father and M.’s
participation in conjoint therapy without ensuring a means for
providing that therapy. DCFS asserts that father has forfeited
any objections to the court’s order. DCFS further contends that
the juvenile court neither ordered conjoint therapy nor
conditioned any change in visitation on father’s participation in
conjoint therapy; rather, the court simply stated that the reason
it was requiring visitation to be monitored was father’s failure to
complete conjoint therapy. We find no error and affirm.
       “When the juvenile court terminates its jurisdiction over a
dependent child, section 362.4 authorizes it to make custody and
visitation orders that will be transferred to an existing family
court file and remain in effect until modified or terminated by the
superior court.” (In re Roger S. (1992) 4 Cal.App.4th 25, 30.) We
review a section 362.4 exit order for abuse of discretion, and do
not disturb the order unless the court exceeded the limits of legal
discretion by making an arbitrary, capricious, or patently absurd
determination. (In re M.R. (2017) 7 Cal.App.5th 886, 902.)
A.     Father’s contentions have been forfeited
       DCFS asserts that father’s contentions have been forfeited,
and we agree. “‘[A] reviewing court ordinarily will not consider a
challenge to a ruling if an objection could have been but was not
made in the trial court. [Citation.] The purpose of this rule is to
encourage parties to bring errors to the attention of the trial
court, so that they may be corrected.’” (In re Daniel B. (2014) 231
Cal.App.4th 663, 672; quoting In re S.B. (2004) 32 Cal.4th 1287,
1293.)




                                 6
       Here, after the court announced its order, father’s counsel
asked the court to “note father’s objection.” Father’s counsel did
not articulate whether he was objecting to the custody order, the
visitation schedule, the visitation monitors (about which the
parties had already disagreed), or the court’s mention of conjoint
therapy. “General objections are insufficient to preserve issues
for review. [Citation.] The objection must state the ground or
grounds upon which the objection is based.” (In re E.A. (2012)
209 Cal.App.4th 787, 790.) Indeed, had father’s counsel voiced
the objection father now raises on appeal, the court could have
addressed the parties’ current disagreement about what the court
actually ordered. Father’s general objection was insufficient to
preserve the issue for appeal.
       We nevertheless have discretion to consider forfeited issues
in juvenile cases. (In re S.B., supra, 32 Cal.4th at p. 1293.)
“[D]iscretion must be exercised with special care” in such
matters; “[b]ecause these proceedings involve the well-being of
children, considerations such as permanency and stability are of
paramount importance.” (Ibid.) Here, we exercise our discretion
to consider the substance of father’s contention to promote
stability for M. and potentially avoid additional proceedings
regarding the order at issue.
B.     The court’s order was not conditional
       Father argues that the “juvenile court abused its discretion
when it issued an exit order conditioning unsupervised contact
between father and son on their participation in conjoint
counseling, without ensuring the mechanism for conjoint
counseling was in place.” DCFS asserts that the juvenile court
neither ordered conjoint therapy nor conditioned unmonitored
visitation on the completion of therapy; rather, “the juvenile court




                                 7
was ordering that father’s visits be monitored and . . . the reason
provided on [form] JV-206 was the lack of conjoint therapy.”
       We agree with DCFS that the juvenile court did not order
father to participate in conjoint therapy, nor did it condition any
future change in visitation on father’s participation in counseling.
A juvenile court may order counseling as part of an exit order,
and may issue an order “conditioning custody or visitation on a
parent’s participation in a counseling program.” (In re Chantal
S. (1996) 13 Cal.4th 196, 204, citing sections 362.4 and 362, subd.
(c); see also In re Cole Y. (2015) 233 Cal.App.4th 1444, 1456
[“juvenile courts may require participation in counseling and
other programs in an exit order”].) However, the juvenile court
may not “condition the family court’s modification of an exit order
upon the completion of counseling and other programs.” (In re
Cole Y., 233 Cal.App.4th at p. 1456.) Under section 302,
subdivision (d), an exit order issued by the juvenile court may be
modified only if the family court “‘finds that there has been a
significant change of circumstances since the juvenile court
issued the order and modification of the order is in the best
interests of the child.’”
       Here, the juvenile court placed no conditions on any future
modification of the visitation order. The court stated that
father’s visits were to be monitored “until . . . further order of the
superior court.” Although the court at the April 5 hearing
suggested that father and M. could resolve their relationship
issues in a therapeutic setting, the order did not state that father
was required to attend conjoint therapy or that his visitation
would be changed if he completed therapy. The court listed the
failure to complete conjoint therapy on form JV-206 as the reason
for ordering monitored visitation. As form JV-206 itself states,




                                  8
“Completion of one of the programs above might, but need not,
constitute a significant change of circumstances for purposes of
modifying this final custody order. (Welf. & Inst. Code,
§ 302(d).)”
       Father asserts that the visitation order was “illusory,”
because “the court designed a visitation order where there was no
mechanism in place for [father] and [M.] to accomplish the order,
namely participate in conjoint counseling.” Father cites In re
Hunter S. (2006) 142 Cal.App.4th 1497, in which the court stated,
“A visitation order which fails to protect a parent’s right to visit is
illusory. If, as here, the court grants visitation, ‘it must also
ensure that at least some visitation at a minimum level
determined by the court itself, will in fact occur.’” (Id. at p. 1505,
quoting In re S.H. (2003) 111 Cal.App.4th 310, 313.) In both
Hunter S. and S.H., the juvenile court ordered visitation between
the parents and the children, but allowed the children to prevent
any visitation from actually occurring. Both Hunter S. and S.H.
held that the juvenile court erred by doing so. (See Hunter S.,
supra, 142 Cal.App.4th at p. 1500 [the juvenile court “erroneously
abdicated its authority by delegating discretion over visitation” to
the mother’s estranged son]; S.H., 111 Cal.App.4th at p. 313
[“when the court orders visitation, it must also ensure that at
least some visitation, at a minimum level determined by the
court itself, will in fact occur”].)
       No such “illusory” visitation order is at issue here. The
court ordered monitored visitation between father and M. to
continue until the superior court changes the order. The court’s
articulation of its reasoning for requiring monitored visits did
not render the order illusory. In addition, father cites no
authorities suggesting that after termination of a juvenile court




                                  9
case, the court or DCFS is required to continue facilitating
reunification services. If, in the future, father believes there has
been a change in circumstances that would warrant a shift to
unmonitored visitation with M., he may seek modification of the
order in family court. (See, e.g., In re Chantal S., supra, 13
Cal.4th at p. 214; Heidi S. v. David H. (2016) 1 Cal.App.5th 1150,
1164; § 302, subd. (d).)
                          DISPOSITION
       The juvenile court’s order is affirmed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            COLLINS, J.

We concur:


MANELLA, P. J.


CURREY, J.




                                10